          Case 1:18-cv-02031-JEB Document 51 Filed 10/27/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RENEWABLE FUELS ASSOCIATION               )
AND GROWTH ENERGY,                        )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  )                 Civil Action No. 18-2031
                                          )
UNITED STATES ENVIRONMENTAL               )
PROTECTION AGENCY, AND                    )
UNITED STATES DEPARTMENT OF ENERGY, )
                                          )
                   Defendants.            )
 _________________________________________)


           PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       In this case arising under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

Plaintiffs Renewable Fuels Association (“RFA”) and Growth Energy move for summary

judgment on the grounds that there are no material facts in genuine dispute and that, as a matter

of law, Defendant United States Environmental Protection Agency (“EPA”) has failed to carry

its burden of proving that certain information it redacted from records produced in response to

Plaintiffs’ FOIA requests is exempt from mandatory disclosure under FOIA.


       Plaintiffs are filing an accompanying Memorandum in support of this Motion, a

Statement of Undisputed Material Facts, and a Proposed Order.
         Case 1:18-cv-02031-JEB Document 51 Filed 10/27/20 Page 2 of 2




Respectfully submitted this 27th day of October, 2020.



                                           /s/ Matthew W. Morrison
                                           Matthew W. Morrison (D.C. Bar No. 436125)
                                           Shelby L. Dyl (D.C. Bar No. 1644996)
                                           PILLSBURY WINTHROP SHAW PITTMAN LLP
                                           1200 Seventeenth Street, NW
                                           Washington, DC 20036
                                           (202) 663-8036
                                           matthew.morrison@pillsburylaw.com
                                           shelby.dyl@pillsburylaw.com

                                           Counsel for Plaintiffs

                                           Seth P. Waxman (D.C. Bar No. 257337)
                                           David M. Lehn (D.C. Bar No. 496847)
                                           Claire H. Chung (D.C. Bar No. 1048003)
                                           WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                           1875 Pennsylvania Avenue, NW
                                           Washington, DC 20006
                                           (202) 663-6000
                                           seth.waxman@wilmerhale.com
                                           david.lehn@wilmerhale.com
                                           claire.chung@wilmerhale.com

                                           Counsel for Plaintiff Growth Energy




                                              2
